Citation Nr: 1712718	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  08-28 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include anxiety, depression, and a mood disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected disabilities.

4.  Entitlement to payment of an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had a period of honorable active service from January 1977 to January 1980.  The Veteran's active service from January to December 1980 is considered dishonorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinent part, the Veteran's claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include anxiety, depression, and a mood disorder (which was characterized as a single service connection claim for PTSD with entitlement to paragraph 29 benefits).  The Veteran disagreed with this decision in January 2008.  He perfected a timely appeal in November 2008.  A Travel Board hearing was held at the RO in May 2011 before a Veterans Law Judge who is no longer available to participate in a decision on the Veteran's claims and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, the Board finds that the Veteran's claims should be characterized as stated on the title page.

The Veteran appointed his current service representative to represent him before VA by filing a signed VA Form 21-22 in May 2011.

In August 2011 and in January 2013, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  Citing Clemons, the Board recharacterized the Veteran's service connection claim for PTSD in its August 2011 remand to include a claim of service connection for anxiety, depression, and a mood disorder in its August 2011 remand.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that service connection claims for PTSD also encompass service connection claims for all psychiatric disabilities afflicting Veteran based on review of medical evidence).  Citing Rice, the Board also took jurisdiction over a TDIU claim in its August 2011 remand.  See also Rice v. Shinseki, 22 Vet. App. 447 (2009).  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  In its August 2011 remand, the Board directed that the AOJ attempt to obtain updated treatment records for the Veteran and schedule him for appropriate examination to determine the nature and etiology of his claimed acquired psychiatric disability, to include PTSD, anxiety, depression, and a mood disorder.  The records subsequently were associated with the claims file.  The requested examination occurred in October 2011.  In its January 2013 remand, the Board requested that the AOJ attempt to corroborate the Veteran's claimed in-service stressor and obtain an addendum opinion from a VA clinician concerning the nature and etiology of his claimed acquired psychiatric disability.  The AOJ documented its efforts to attempt corroboration of the Veteran's claimed in-service stressor.  And an addendum opinion was provided in May 2016.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Because the Veteran lives within the jurisdiction of the RO in St. Petersburg, Florida, that facility retains jurisdiction in this appeal.

In a July 2014 administrative decision, the RO denied the Veteran's claim of entitlement to payment of an annual clothing allowance.  The Veteran disagreed with this decision later in July 2014.

In an October 2016 rating decision, the RO denied the Veteran's claim of entitlement to a temporary total evaluation.  Because the time for initiating an appeal of this rating decision has not yet expired, this issue is not before the Board.  See 38 C.F.R. § 20.302 (2016).  Similarly, in a March 2017 rating decision, the RO denied the Veteran's claim of service connection for prostate cancer and determined that new and material evidence had not been received sufficient to reopen a previously denied claim of service connection for acute respiratory disease.  As the time for initiating an appeal of this rating decision also has not yet expired, neither of these issues is before the Board.  Id.

In January 2017 correspondence, the Board advised the Veteran that the Veterans Law Judge who conducted his May 2011 hearing was not available to participate in a decision in this appeal.  The Board offered the Veteran an opportunity to request another Board hearing before a different Veterans Law Judge.  In response, the Veteran notified the Board in March 2017 that he wanted a new videoconference Board hearing before a different Veterans Law Judge.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. §§ 19.3(b), 20.707 (2016).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Unfortunately, as is explained below, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he incurred PTSD and an acquired psychiatric disability other than PTSD (which he characterized as depression) during active service.  He specifically contends that he witnessed several fellow soldiers killed in a fire in an armored personnel carrier in 1977 and this caused or contributed to his PTSD.  He also contends that he became depressed as a result of this alleged in-service stressor.  He further contends that he is entitled to payment of an annual clothing allowance due to a back disability.  He finally contends that he is entitled to a TDIU because his service-connected disabilities preclude his employment.  The Board acknowledges that this appeal has been remanded on several occasions, most recently in January 2013.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this appeal again, additional development is required before the underlying claims can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

With respect to the Veteran's claim of entitlement to payment of an annual clothing allowance, as noted in the Introduction, the AOJ denied this claim in an administrative decision issued in July 2014.  The Veteran disagreed with this decision later that same month.  Where a claimant files a notice of disagreement and the AOJ has not issued a Statement of the Case (SOC), the issue must be remanded to the AOJ for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, the Board finds that, on remand, the AOJ should promulgate an SOC on this claim.

With respect to the Veteran's service connection claims for PTSD and for an acquired psychiatric disability other than PTSD, to include anxiety, depression, and a mood disorder, and entitlement to a TDIU, as noted in the Introduction, the Veteran advised the Board in March 2017 correspondence that he wanted a new videoconference Board hearing before a different Veterans Law Judge than the Veterans Law Judge who held his hearing in May 2011 and is unable to participate in a decision in this appeal.  Thus, the Board finds that, on remand, the Veteran should be scheduled for a new videoconference Board hearing at the RO which addresses these claims.  See generally 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case (SOC) to the Veteran and his service representative on the issue of entitlement to payment of an annual clothing allowance.  A copy of any SOC should be associated with the claims file.  This claim should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

2.  Schedule the Veteran for a videoconference Board hearing at the AOJ on the issues of entitlement to service connection for PTSD, entitlement to service connection for an acquired psychiatric disability other than PTSD, to include anxiety, depression, and a mood disorder, and entitlement to a TDIU.  A copy of the notice letter sent to the Veteran and his service representative concerning this hearing should be included in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

